DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/01/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1: Delete “1500FTU/kg” in the last line and replace with
			--1500 FTU/kg--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is a method comprising administering to a subject at least one direct fed microbial comprising Bacillus amyloliquefaciens and at least 1500 FTU/kg feed in order to improve the subject’s performance, digestibility of a raw material in a 
Claims were previously found to be obvious over Raczek (US 2002/0146399 A1). Raczek discloses a composition comprising at least one culture of microorganism with probiotic activity and sorbic acid, as well as a method of using said product in animal feedstuff. However, the cited prior art does not specifically teach B. amyloliquefaciens as the microorganism having probiotic activity.
	The terminal disclaimer filed on 9/01/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 10,695,384 and the expiration date of the full statutory term of any patent granted on co-pending application 16/544204, has been reviewed and accepted. Hence, the double patenting rejections over said patent and co-pending application have been obviated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-17, and 41-42 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651